*1066ORDER
Considering the application of Marcia Denise Jordan for admission to the Louisiana State Bar Association,
IT IS ORDERED that the application be denied. The application makes little showing of facts relating to applicant’s character and fitness to practice law that have changed since this court denied her prior application. Applicant may reapply only upon a showing of changed circumstances or evidence not previously submitted to this court warranting our reconsideration of the order rendered in In re: Jordan, 97-1564 (La.2/12/99), 730 So.2d 873.
/s/ Harry T. Lemmon
Justice, Supreme Court of Louisiana
JOHNSON, J., dissents and assigns reasons.